UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6053



LOUIS RAY CHAPMAN, JR.,

                                              Plaintiff - Appellant,

          versus


LARRY HUFFMAN, Regional Director, Western
Regional Office; DANIEL A. BRAXTON, Warden,
Augusta Correctional Center; CAPTAIN SMILEY,
Shift Commander; SERGEANT PRITT, Building
Sergeant (Supervisor); C/O TYLER; C/O WHITT;
C/O BURCH; DONALD A. VORGERT, Food Service
Director-A;   TOM   SANDERS,  Food   Service
Director-B,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00708-jlk)


Submitted:   May 30, 2007                   Decided:   June 28, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Ray Chapman, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis Ray Chapman, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Chapman v. Huffman, No. 7:06-cv-00708-jlk

(W.D. Va. Dec. 14, 2006).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                    - 2 -